J-A15028-20
J-A15046-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3404 EDA 2019

               Appeal from the Order Entered November 6, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0000116-2017


                                          *****

    IN THE INTEREST OF: S.A-L.H., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3460 EDA 2019

               Appeal from the Order Entered November 6, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000785-2019



BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                Filed: August 13, 2020




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A15028-20
J-A15046-20



       A.W. (Mother) appeals from the orders, entered in the Court of Common

Pleas of Philadelphia, terminating her parental rights to her minor child, S.H.1

(born 12/16), pursuant to 23 Pa.C.S.A. §§ 2511 (a)(1), (2), (5), (8), and (b),

and changing S.H.’s permanency goal from reunification to adoption pursuant

to 42 Pa.C.S.A. § 6351(f.1).2 Upon careful review, we affirm.

       DHS became involved with Mother’s family on January 17, 2017, after

receiving reports that Mother tested positive for PCP and marijuana at S.H.’s

birth. When S.H. was four weeks old, he sustained an unexplained fractured

skull. N.T. Termination Hearing, 11/6/19, at 8. As a result, on February 3,

2017, S.H. was removed from Mother’s care and placed into protective

custody by the Philadelphia Department of Human Services (DHS). Trial Court

Order, 2/19/17.

       After S.H. was placed in DHS’ custody, Mother was given the following

case plan objectives:       (1) complete parenting classes; (2) complete family

school; (3) attend supervised visits at DHS; and (4) submit to a dual-diagnosis

drug and alcohol and mental health assessment.          Id. at 9.   At the first

permanency hearing, held in May of 2017, the goal was reunification. Trial

Court Order, 5/3/2017. Mother complied with her plan objectives and


____________________________________________


1   A/K/A S.A.-L.H.

2  The appeal docketed at 3460 EDA 2019 was transferred to this panel as a
related appeal on July 8, 2020. See Order Transferring Appeal, 7/8/20. We
consolidated the appeals at 3404 EDA 2019 and 3460 EDA 2019 sua sponte
for ease of disposition. See Pa.R.A.P. 513.

                                           -2-
J-A15028-20
J-A15046-20



appeared to have obtained stable housing with her biological mother; thus,

Mother and S.H. were reunified in February of 2018.        N.T. Termination

Hearing, 11/6/19, at 10-11.

       Following reunification, DHS and CUA were unable to locate Mother and

S.H. for almost three months. Id. On July 13, 2017, Mother and S.H. were

found at a relative’s home. Id. at 12. A 90-day safety plan was created with

that caregiver, and S.H. was enrolled in daycare; however, two days later,

CUA found that Mother and S.H. had absconded the caregiver’s home. Id.

Thus, on July 25, 2018, Child was placed back into DHS’ custody.

       While Mother had custody of S.H., S.H. was not kept up to date on his

medical and dental appointments. Id. at 24. Additionally, Mother did not

enroll S.H. in daycare. Id. at 12.

       Following S.H.’s return to DHS care, Mother was compliant with some of

her objectives, but failed to obtain stable housing and employment. Id. at

13, 25.    Between February 2018 and November 2019, Mother provided

fourteen different addresses to CUA, almost all of which were invalid. Id. at

13-14. Mother acquired full-time employment at Speedway in Norristown in

August of 2018, but quit three months later, claiming the commute was too

far.   Id. at 26.   At the time of the termination hearing, Mother worked

approximately eight hours a week, employed as a home health aide for

Credence Home Healthcare. Id. at 25.




                                     -3-
J-A15028-20
J-A15046-20



      With regard to her court-ordered scheduled and random drug

screenings, Mother was minimally compliant. Id. at 25. Between September

6, 2018 and May 29, 2019, Mother failed to complete any random drug

screenings. Id. at 15. Out of the twenty-one random drug tests Mother was

required to complete, she completed three.        Id. Mother completed four

additional drug tests on days she had selected. Id. On April 11, 2019, Mother

completed a scheduled drug test following a permanency hearing. Id. at 16-

17. The sample she provided had particles floating in it, which suggested

tampering. N.T. Permanency Hearing, 6/13/19, at 10-11.        When asked to

provide another sample that day, Mother refused. Id. Instead, Mother came

back the following day to provide the sample. Id. At the termination hearing,

Mother stated that she did not retake the drug test the same day because she

was late for her shift as a home health aide at Aveanna. N.T. Termination

Hearing, 11/6/19, at 51. Mother, however, offered no proof of her

employment at Aveanna.       Id. at 25-26. CUA case manager Jelea McNeil

testified that Mother’s non-compliance with drug screening, inconsistent and

questionable employment, and unstable housing were Mother’s greatest

obstacles to reunification. Id. at 20-21.

      On October 21, 2019, DHS filed a petition to involuntarily terminate

Mother’s parental rights to S.H. pursuant to 23 Pa.C.S.A. §§ 2115 (a)(1), (2),

(5), and (8), and (b), and to change S.H.’s permanency goal to adoption

pursuant to 42 Pa.C.S.A. § 6351(f.1).       On November 6, 2019, following a



                                     -4-
J-A15028-20
J-A15046-20



hearing, the trial court terminated Mother’s parental rights to Child and

changed Child’s permanency goal to adoption.              Mother filed this timely

appeal.3 She raises the following issues for review:

       (1) Did the trial court err as a matter of law or abuse its discretion
       when it found that the Philadelphia Department of Human Services
       (DHS) met its burden to prove that the requirements of 23
       Pa.C.S.A. § 2511(a) were met?

       (2) Did the trial court err as a matter of law or abuse its discretion
       when it found that DHS met its burden to prove that the
       requirements of 23 Pa.C.S.A. § 2511(b) were met?

       (3) Did the trial court err as a matter of law or abuse its discretion
       when it found that it was in [S.H.’s] best interest to change the
       permanency goal from reunification to adoption?

Appellant’s Brief, at 2.

       In an appeal from an order terminating parental rights, the scope of

review is comprehensive. In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

This Court considers “all the evidence presented as well as the trial court’s

factual findings and legal conclusions.”         Id.   We will reverse “only if we

conclude that the trial court abused its discretion, made an error of law, or

lacked competent evidence to support its findings.” Id. It is well settled that

“[t]he trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004)

____________________________________________


3The court also terminated the parental rights of Child’s father. Father did
not appeal the termination of his parental rights. See Trial Court Opinion,
1/13/20, at 1.

                                           -5-
J-A15028-20
J-A15046-20



(citation omitted). “If competent evidence supports the trial court’s findings,

we will affirm even if the record could also support the opposite result.” In

re Adoption of T.B.B., 835 A.2d 387,394 (Pa. Super. 2003) (citation

omitted).

        The termination of parental rights is governed by 23 Pa.C.S.A. § 2511

of the Adoption Act,4 which provides, in relevant part, as follows:

        § 2511. Grounds for involuntary termination

        (a) General rule.—The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:

        (1) The parent by conduct continuing for a period of at least six
        months immediately preceding the filing of the petition either has
        evidenced a settled purpose of relinquishing parental claim to a
        child or has refused or failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical or
        mental well-being and the conditions and causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied by the
        parent
                                       ***

        (5) The child has been removed from the care of the parent by
        the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which led to the
        removal or placement of the child within a reasonable period of
____________________________________________


4   23 Pa.C.S.A. §§ 2101-2938.



                                           -6-
J-A15028-20
J-A15046-20


      time and termination of the parental rights would best serve the
      needs and welfare of the child.

                                    ***

      (8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of        the         child       continue         to       exist
      and termination of parental rights would best serve the needs and
      welfare of the child.
                                     ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).

      Parental rights may be involuntarily terminated “where any one

subsection of [s]ection 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.” In re Z.P., 994 A.2d 1108, 1115 (Pa. Super.

2010). In this two-step analysis, the focus is initially on the conduct of the

parent. See In re L.M., supra at 511. “The party seeking termination must

prove by clear and convincing evidence that the parent’s conduct satisfies the

statutory grounds for termination delineated in section 2511(a).” Id. This

standard requires evidence “so clear, direct, weighty, and convincing as to



                                     -7-
J-A15028-20
J-A15046-20



enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” In re T.F., 847 A.2d 738, 742 (Pa. Super.

2004).

      If the court decides that the parent’s conduct warrants termination of

parental rights, it then engages in the second part of the analysis pursuant to

2511(b). Id. “One major aspect of [this] analysis concerns the nature and

status of the emotional bond between parent and child, with close attention

paid to the effect on the child of permanently severing any such bond.” Id.

Additionally, the court must “equally emphasize the safety needs of the child,

and should also consider the intangibles, such as the love, comfort, security,

and stability the child might have with the foster parent[.]” In re N.A.M., 33

A.3d 95, 103 (Pa. Super. 2011).

      When changing a child’s permanency goal, the court must determine

the goal in accordance with the child’s best interests, not those of the parents.

See In re G.P.-R., 851 A.2d 967, 973 (Pa. Super. 2004).           The “[s]afety,

permanency and well-being of the child must take precedence over all other

considerations.” 42 Pa.C.S.A. § 6351. Section 6351(f) provides, in pertinent

part, that at each permanency hearing, a court shall determine the following:

      (1) The continuing necessity for and appropriateness of the
      placement.

      (2) The appropriateness, feasibility and extent of compliance with
      the permanency plan developed for the child.

      (3) The extent of progress made toward alleviating               the
      circumstances which necessitated the original placement.

                                      -8-
J-A15028-20
J-A15046-20



      (4) The appropriateness and feasibility of the current placement
      goal for the child.

      (5) The likely date by which the placement goal for the child might
      be achieved.

      (5.1) Whether reasonable efforts were made to finalize the
      permanency plan in effect.

      (6) Whether the child is safe.

42 Pa.C.S.A. § 6351(f). Based upon the court’s determinations under section

6351(f), and all relevant evidence presented at the hearing, the court shall

choose a permanency goal under section 6351(f.1), which provides the

following relevant options:
      (1) If and when the child will be returned to the child’s parent,
      guardian or custodian in cases where the return of the child is best
      suited to the safety, protection and physical, mental and moral
      welfare of the child.

      (2) If and when the child will be placed for adoption, and the
      county agency will file for termination of parental rights in cases
      where return to the child's parent, guardian or custodian is not
      best suited to the safety, protection and physical, mental and
      moral welfare of the child.

42 Pa.C.S.A. § 6351(f.1).

      “When circumstances are such that the best interests of the child dictate

a goal change to adoption, then the trial court acts well within its authority to

order the goal change — even if the parent has made substantial progress

toward completion of his or her permanency plan[.]” In re A.K., 936 A.2d

528, 534 (Pa. Super. 2007); see also In re N.C., 909 A.2d 818, 823 (Pa.

Super. 2006) (finding goal change to adoption in best interest of child despite



                                       -9-
J-A15028-20
J-A15046-20



mother’s substantial progress toward permanency plan). Additionally, at the

review hearing for a child who has been removed from the parental home, the

court must consider the factors mandated under section 6351. See In re

D.P., 972 A.2d 1221, 1230 (Pa. Super. 2009) (citation omitted).

        If a parent has “cooperated with the agency, achieved the goals of his

or her permanency plans, and alleviated the circumstances that necessitated

the child’s original placement[,]” the agency should continue efforts to reunite

the child with his or her parent. Id. (citation omitted). But, if a child welfare

agency makes reasonable efforts to return a foster child to his or her biological

parent, and those efforts have failed, the agency must redirect its efforts

towards placing the child into an adoptive home. See In re N.C., supra at

823.

        Before we address the merits of Mother’s claims, we must address the

shortcomings of her brief submitted for 3404 EDA 2019, the appeal of S.H.’s

permanency goal change to adoption.5 Appellate briefs must conform in all

respects to the briefing requirements set forth in the Pennsylvania Rules of

Appellate Procedure; otherwise, they may be quashed or dismissed.              See

Pa.R.A.P. 2101. Regarding the summary of argument section of an appellate

brief, Rule 2118 requires a “concise, but accurate, summary of the arguments

presented in support of the issues in the statement of questions involved.


____________________________________________


5   Mother submitted separate, materially different, briefs for each appeal.


                                          - 10 -
J-A15028-20
J-A15046-20



Pa.R.A.P.     2118.    Here,     Mother’s      summary   of   argument     describes

circumstances wholly unrelated to those at hand. Additionally, in the first line

of the summary, Mother asks this Court to reverse the trial court’s decision,

but in the last line, she asks this Court to affirm. See Appellant’s Brief, at 8-

9.6

        Additionally, Mother’s argument section is woefully underdeveloped.

Regarding S.H.’s permanency goal change to adoption, Mother’s argument

consists of a cut-and-paste of the rationale included in the trial court’s opinion,

followed by one paragraph of unsubstantiated conclusions about Mother’s

progress toward her goals. See Appellant’s Brief, at 26-27. She includes no

references to the record, as required by Pa.R.A.P. 2119(c). Mother’s section

2511(a)(2) analysis, in particular, appears to include pages of cut-and-pasted

material from an entirely different appeal. See Appellant’s Brief, at 13-14.

See also Pa.R.A.P. 2101 (if defects in brief of appellant are substantial, the

appeal may be quashed).

        In this instance, the defects are indeed substantial; however, in the

interests of justice and expediency, we will address Mother’s permanency goal

change. We have carefully reviewed the record, and we are fully satisfied that

the trial court opinion properly disposes of the permanency goal change issue

Mother has raised on appeal. See Trial Court Opinion, supra at 5-6 (Mother

refused to participate in court-ordered drug testing to ensure her sobriety;

____________________________________________


6   This appears to be a cut-and-paste of filings from a different case.

                                          - 11 -
J-A15028-20
J-A15046-20



Mother refused to retake a drug screen after her initial sample appeared to be

tampered with; Mother was unable to secure safe and permanent housing for

S.H., providing 14 different addresses in 14 months; Mother failed to comply

with many of her objectives, specifically drug screens, employment and

housing; Mother’s failure to comply with her plan objectives undermined S.H.’s

safety; and S.H.’s permanency interests were best served by changing the

goal to adoption).

      After careful review, we are also satisfied that the trial court opinion

properly disposes of Mother’s appeal from the order terminating her parental

rights.   Here, the evidence of record supports the trial court’s finding that

termination was proper pursuant to sections 2511(a)(1), (2), (5) and (8).

See Trial Ct. Op., supra at 7-13 (finding: (1) pursuant to section 2511(a)(1),

Mother’s refusal to comply with her single case plan objectives, failure to

acquire stable housing, failure to acquire more than eight hours a week of

work, failure to properly address her PCP and marijuana usage, and failure to

complete random drug screenings evidenced settled purpose of relinquishing

parental claim to S.H. and failure to perform parental duties; (2) pursuant to

2511(a)(2), “incapacity,” “refusal,” and “neglect” exists given Mother’s failure

to comply with random drug screenings despite fact she knew compliance

would reinstate community visits and potentially eliminate need for future

random drug screenings, Mother’s failure to keep S.H. up to date medically in

her custody, and Mother’s failure to comply with her objectives, which left S.H.



                                     - 12 -
J-A15028-20
J-A15046-20



without essential parental care; (3) pursuant to sections 2511(a)(5) and (8),

at the time of the hearing S.H. had been out of Mother’s care for 28 of

previous 32 months, Mother’s unwillingness to comply with random drug

screening, find stable housing, or find adequate employment shows

circumstances leading to S.H.’s placement are unresolved and Mother is

unwilling to resolve them, adoption is in S.H.’s best interest as he has adjusted

well to pre-adoptive home and built strong bond with foster parent).

      Further, the trial court opinion accurately explains why Mother’s parental

rights were correctly terminated pursuant to section 2511(b). See Trial Ct.

Op., supra, at 14-15 (finding: S.H. would not suffer irreparable emotional

harm if Mother’s parental rights were terminated; S.H. does not seek comfort

or care from Mother; S.H. seeks comfort and care from others, including his

foster parents; testimony shows S.H.’s primary attachment is with his foster

parents; S.H. is no closer to reunification than when the case was initiated in

2017; Mother had not been able to meet S.H.’s needs for 32 months prior to

the termination hearing).

      We conclude that the trial court’s decisions to terminate Mother’s

parental rights under sections 2511(a) and (b) are supported by clear and

convincing evidence. In re L.M., supra. We also conclude that the trial court

correctly determined that it was in S.H.’s best interests to change the

permanency goal from reunification to adoption pursuant to 42 Pa.C.S.A. §




                                     - 13 -
J-A15028-20
J-A15046-20



6351(f.1). In re: A.K., supra. We find no abuse of discretion. In re L.M.,

supra.

      The trial court opinion, authored by the Honorable Daine Grey, Jr.,

properly disposes of the issues Mother has raised on appeal. Therefore, we

affirm the trial court’s orders based on Judge Grey’s opinion, and we direct

the parties to attach a copy of that opinion in the event of further proceedings.

     Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/20




                                     - 14 -